Title: From Thomas Jefferson to John Adams, 19 January 1787
From: Jefferson, Thomas
To: Adams, John



Sir
Paris Jan. 19. 1787.

Colo. Franks having occasion for fifty pounds sterling to enable him to pursue his journey to London and New York, Mr. Grand has furnished him with that sum, for the reimbursement whereof I have drawn on you in his favor, and have to pray you to honour that draught and to charge it against the fund appropriated to the negociations with Marocco, as expended in that business. I have the honour to be with the most perfect esteem & respect, Sir, Your most obedient & most humble servt.,

Th: Jefferson

